Mr. Justice Travieso
delivered the opinion of the Court.
A complaint was filed against Juan Rosa Pérez for a violation of Section 21 of the Beverage Act, committed as follows:
“That on April 4, 1935, and in the Pellejas ward of Adjuntas, of the Municipal Judicial District of Adjuntas, which forms part of. the judicial district of Ponce, P. B., the aforesaid defendant, willfully, maliciously and unlawfully had in his possession and at his-disposal in his establishment, a wooden container (pipe) containing three-quarters of a gallon of rum, which iso a taxable alcoholic *552beverage, without such container having affixed thereto a label stating the alcoholic content by volume of such beverage. The establishment to which this complaint refers is a store.”
When the case came on for trial, the defendant alleged, that the complaint did not charge the commission of any .public offense. This defense was overruled by the court and, after evidence was heard, the defendant was convicted of a violation of Section 21 of the Beverage Act No. 1 of 1934 (Laws, page 154), as construed together with Section 67 thereof, and sentenced to pay a ten dollar fine and in default thereof to be confined for one day in jail for each dollar left unpaid.
The defendant has appealed from the judgment. The evidence was not incorporated in the record. The defendant contends that since, according to the terms in which the complaint is drafted, he is a mere dealer and not a manufacturer, distiller or rectifier, he is not charged with any offense, and that the judgment convicting him is without foundation.
The Act provides:
“All bottles or any other containers containing alcoholic beverages or medicinal products, of whatever kind or nature, manufactured in Puerto Eico, or imported or brought into Puerto Eico, shall have attached a label specifically and distinctly stating the exact alcoholic content by volume of such preparations. The preparations produced or manufactured in Puerto Eico shall be labeled before they are withdrawn from the factory, warehouse, or storage place, and on those which are imported or introduced into Puerto Eico, such labels shall be placed thereon before they are withdrawn from the Custom House or express office, or from the possession of the owners or agents of the ships in which they are brought to Puerto Eico.”
The first part of the act shows that the intention of the legislature was that all bottles or other containers containing alcoholic beverages, etc., manufactured in Puerto Eico or brought to this island, shall have attached a label, and the inference is -logical, even in this portion, that such duty was imposed only upon manufacturers or importers. The final portion of the act makes it clear that the intention of *553tiie legislature was that the label should he affixed by such manufacturers or importers opportunely or when such persons took possession of the products.
There is no universality in the act making it extensive to every person who acquires or handles the products, nor is there any indication that what was a duty of the manufacturers or importers ought to be performed by other persons.
The appellant was a merchant and did not fall within the penalties of the act.
The judgment must be reversed and the defendant discharged.
Mr. Justice Wolf and Mr. Justice Cordova Davila took no part in the decision of this case.